Exhibit 10.1

 

February 27, 2019

 

Tortoise Acquisition Corp.
452 Fifth Avenue, 14th Floor
New York, NY 10018

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Tortoise Acquisition Corp., a Delaware corporation (the “Company”),
and Barclays Capital Inc., Goldman Sachs & Co. LLC and UBS Securities LLC, as
representatives (the “Representatives”) of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 25,875,000 of the Company’s units (including up to
3,375,000 units which may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one share of the Company’s Class A common stock, par
value $0.0001 per share (the “Class A Common Stock”), and one-half of one
redeemable warrant (each whole warrant, a “Warrant”). Each Warrant entitles the
holder thereof to purchase one share of the Class A Common Stock at a price of
$11.50 per share, subject to adjustment. The Units shall be sold in the Public
Offering pursuant to the registration statement on Form S-1 No. 333-229537 and
prospectus (the “Prospectus”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) and the Company shall apply to have the
Units listed on the New York Stock Exchange. Certain capitalized terms used
herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Tortoise Sponsor LLC, a Delaware limited liability company (the
“Sponsor”), Atlas Point Energy Infrastructure Fund, LLC, a Delaware limited
liability company (“Atlas Point Fund”), Tortoise Borrower LLC, a Delaware
limited liability company (“Tortoise Borrower”) and each of the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team (each an “Insider” and, collectively, the “Insiders”), hereby
agree with the Company as follows:

 

1. The Sponsor, Atlas Point Fund and each Insider agree that if the Company
seeks stockholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, it, he or she shall vote all
Founder Shares and any shares acquired by it, him or her in the Public Offering
or the secondary public market in favor of such proposed Business Combination.

 

2. The Sponsor and each Insider hereby agree that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Class A Common Stock sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest not
previously released to the Company to pay its franchise and income taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding Offering Shares, which redemption will completely extinguish
Public Stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), subject to applicable law and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and the Insiders agree to not
propose any amendment to the Company’s amended and restated certificate of
incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within 24 months from the closing of the Public
Offering, unless the Company provides its Public Stockholders with the
opportunity to redeem their Offering Shares upon approval of any such amendment
at a per share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account including interest earned on the funds held in the
Trust Account and not previously released to the Company to pay its franchise
and income taxes, divided by the number of then outstanding Offering Shares.

 



 

 

 

The Sponsor, Atlas Point Fund and each Insider acknowledges that it, he or she
has no right, title, interest or claim of any kind in or to any monies held in
the Trust Account or any other asset of the Company as a result of any
liquidation of the Company with respect to the Founder Shares. The Sponsor,
Atlas Point Fund and each Insider hereby further waives, with respect to any
shares of the Common Stock held by it, him or her, any redemption rights it, he
or she may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination or in the context of a
tender offer made by the Company to purchase shares of the Common Stock and in
connection with a stockholder vote to amend the Company’s amended and restated
certificate of incorporation in a manner that would affect the substance or
timing of the Company’s obligation to redeem 100% of the Company’s public shares
if the Company has not consummated a Business Combination within 24 months from
the closing of the Public Offering (although the Sponsor, Atlas Point Fund, the
Insiders and their respective affiliates shall be entitled to redemption and
liquidation rights with respect to any shares of the Common Stock (other than
the Founder Shares) it or they hold if the Company fails to consummate a
Business Combination within 24 months from the date of the closing of the Public
Offering or such later date as may be specified in an amendment to the Company’s
amended and restated certificate of incorporation).

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not,
without the prior written consent of Barclays Capital Inc. and Goldman Sachs &
Co. LLC, (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, any Units, shares of Class
A Common Stock, shares of the Company’s Class B common stock, par value $0.0001
per share (the “Class B Common Stock” and, together with the Class A Common
Stock, the “Common Stock”), Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by him, her or
it; provided, however, that the foregoing shall not apply to transfers to the
Sponsor by Tortoise Borrower, Atlas Point Fund or the Insiders, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any Units, shares of Common
Stock, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Class A Common Stock owned by him,
her or it, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii). If the undersigned is an
officer or director of the Company, the undersigned further agrees that the
forgoing restrictions shall be equally applicable to any issuer-directed Units
that the undersigned may purchase in the Public Offering. Each of the Insiders,
Tortoise Borrower, Atlas Point Fund and the Sponsor acknowledges and agrees
that, prior to the effective date of any release or waiver of the restrictions
set forth in this paragraph 3 or paragraph 7 below, the Company shall announce
the impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if (A) the release or waiver is effected solely to permit a transfer
of securities that is not for consideration and (B) the transferee has agreed in
writing to be bound by the same terms described in this Letter Agreement to the
extent and for the duration that such terms remain in effect at the time of the
transfer.

 

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any officer, member or manager of
the Sponsor) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party (other than the Company’s
independent public accountants) for services rendered or products sold to the
Company or (ii) a prospective target business with which the Company has entered
into a letter of intent, confidentiality or other similar agreement or business
combination agreement (a “Target”); provided, however, that such indemnification
of the Company by the Sponsor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below the
lesser of (A) $10.00 per share of the Offering Shares and (B) the actual amount
per share of the Offering Shares held in the Trust Account due to reductions in
the value of the trust assets as of the date of the liquidation of the Trust
Account, in each case including interest earned on the funds held in the Trust
Account and not previously released to the Company to pay its franchise and
income taxes, less franchise and income taxes payable, except as to any claims
by a third party or Target that executed an agreement waiving claims against and
all rights to seek access to the Trust Account whether or not such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Sponsor shall not be responsible for
any liability as a result of any such third party claims. Notwithstanding any of
the foregoing, such indemnification of the Company by the Sponsor shall not
apply as to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended (the “Securities Act”). The Sponsor shall
have the right to defend against any such claim with counsel of its choice
reasonably satisfactory to the Company if, within 15 days following written
receipt of notice of the claim to the Sponsor, the Sponsor notifies the Company
in writing that it shall undertake such defense.

 



 2 

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 3,375,000 Units (as described in the
Prospectus), the Sponsor agrees, upon the expiration or waiver of such option,
to forfeit, for cancellation at no cost, a number of Founder Shares equal to
843,750 multiplied by a fraction, (i) the numerator of which is 3,375,000 minus
the number of Units purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 3,375,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Founder Shares will represent
20.0% of the Company’s issued and outstanding shares of Common Stock after the
Public Offering. The Sponsor further agrees that to the extent that (a) the size
of the Public Offering is increased or decreased and (b) the Sponsor has either
purchased or sold shares of Common Stock or an adjustment to the number of
Founder Shares has been effected by way of a stock split, stock dividend,
reverse stock split, contribution back to capital or otherwise, in each case in
connection with such increase or decrease in the size of the Public Offering,
then (A) the references to 3,375,000 in the numerator and denominator of the
formula in the first sentence of this paragraph shall be changed to a number
equal to 15.0% of the number of shares of Class A Common Stock included in the
Units issued in the Public Offering and (B) the reference to 843,750 in the
formula set forth in the first sentence of this paragraph shall be adjusted to
such number of Founder Shares that the Sponsor would have to collectively return
to the Company in order for all holders of Founder Shares to hold an aggregate
of 20.0% of the Company’s issued and outstanding shares of Common Stock after
the Public Offering.

 

6. (a)  The Sponsor and each Insider hereby agree not to participate in the
formation of, or become an officer or director of, any other blank check company
until the Company has entered into a definitive agreement with respect to a
Business Combination or the Company has failed to complete a Business
Combination within 24 months after the closing of the Public Offering.

 

(b) Each of the Sponsor, Tortoise Borrower, Atlas Point Fund and each Insider
hereby agrees and acknowledges that: (i) each of the Underwriters and the
Company would be irreparably injured in the event of a breach by such Sponsor or
Insider of his, her or its obligations under paragraphs 1, 2, 3, 4, 5, 6(a),
7(a), 7(b), 7(d) and 9, Tortoise Borrower of its obligations under paragraphs 3,
7(b) and 7(d) or Atlas Point Fund of its obligations under paragraphs 1, 2, 3
and 7(a) of this Letter Agreement, (ii) monetary damages may not be an adequate
remedy for such breach and (iii) the non-breaching party shall be entitled to
injunctive relief, in addition to any other remedy that such party may have in
law or in equity, in the event of such breach.

 

7. (a)  Subject to the exceptions set forth herein, the Sponsor, Atlas Point
Fund and each Insider agree not to transfer, assign or sell any Founder Shares
held by it, him or her until the earlier of (i) one year after the date of the
consummation of a Business Combination and (ii) the earlier to occur of,
subsequent to a Business Combination, (A) the first date on which the last
reported sale price of the Common Stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30 trading-day period
commencing at least 150 days after the consummation of a Business Combination
and (B) the date on which the Company consummates a subsequent liquidation,
merger, stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property (the “Lock-up”).

 



 3 

 

 

(b) Subject to the exceptions set forth herein, Tortoise Borrower and each
Insider agree not to transfer, assign or sell any Private Placement Warrants or
Class A Common Stock underlying such warrants held by it, him or her, until 30
days after the completion of a Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
transfers of the Founder Shares, Private Placement Warrants and shares of Class
A Common Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by Tortoise Borrower,
the Sponsor, Atlas Point Fund, any Insider or any of their permitted
transferees, as applicable, (that have complied with any applicable requirements
of this paragraph 7(c)) are permitted (i) in the case of Tortoise Borrower, the
Sponsor, any Insider or any of their permitted transferees, to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, the Sponsor, any members of the Sponsor or their
affiliates, any affiliates of the Sponsor, Tortoise Borrower, any members of
Tortoise Borrower or their affiliates or any affiliates of Tortoise Borrower;
(ii) in the case of Atlas Point Fund or any of its permitted transferees, to the
Company, Tortoise Borrower, the Sponsor or any affiliates of Atlas Point Fund;
(iii) in the case of an individual, by gift to members of the individual’s
immediate family or to a trust, the beneficiary of which is a member of one of
the individual’s immediate family, an affiliate of such person or to a
charitable organization; (iv) in the case of an individual, by virtue of laws of
descent and distribution upon death of the individual; (v) in the case of an
individual, pursuant to a qualified domestic relations order; (vi) by virtue of
the laws of the state of Delaware, the Sponsor’s operating agreement upon
dissolution of the Sponsor, Tortoise Borrower’s operating agreement upon
dissolution of Tortoise Borrower or Atlas Point Fund’s operating agreement upon
dissolution of Atlas Point Fund; (vii) by private sales or transfers made in
connection with the consummation of a Business Combination at prices no greater
than the price at which the securities were originally purchased; (viii) in the
event of the Company’s liquidation prior to the completion of a Business
Combination; or (ix) in the event of completion of a liquidation, merger, stock
exchange or other similar transaction which results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property subsequent to the completion of a Business
Combination; provided, however, that in the case of clauses (i) through (vii),
these permitted transferees must enter into a written agreement agreeing to be
bound by these transfer restrictions.

 

(d) The Sponsor, Tortoise Borrower and the Insiders acknowledge and agree that
if, in order to consummate any Business Combination, the holders of Founder
Shares (other than Atlas Point Fund) or Private Placement Warrants are required
to contribute back to the capital of the Company a portion of any such
securities to be cancelled by the Company or transfer any such securities to
third parties, the Sponsor, Tortoise Borrower and the Insiders will contribute
back to the capital of the Company or transfer to such third parties, at no
cost, a proportionate number of Founder Shares or Private Placement Warrants, as
applicable, pro rata with the other holders of Founder Shares (other than Atlas
Point Fund) or Private Placement Warrants, as applicable.

 

8. Each Insider’s biographical information furnished to the Company and the
Representatives that is included in the Prospectus is true and accurate in all
respects and does not omit any material information with respect to such
Insider’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act. Each Insider’s questionnaire furnished to the Company and the
Representatives including any such information that is included in the
Prospectus is true and accurate in all respects. Each Insider represents and
warrants that: such Insider is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; such Insider has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person or (iii) pertaining to any
dealings in any securities and such Insider is not currently a defendant in any
such criminal proceeding; and none of the Sponsor, Atlas Point Fund or any such
Insider has ever been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

 



 4 

 

 

9. Except as disclosed in the Prospectus, none of the Sponsor, Tortoise
Borrower, Atlas Point Fund, any affiliate of the Sponsor, Tortoise Borrower or
Atlas Point Fund, or any director or officer of the Company, shall receive any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is).
However, such persons may receive the following payments, none of which will be
made from the proceeds held in the Trust Account prior to the completion of the
initial Business Combination: repayment of a loan of up to $300,000 made to the
Company by the Sponsor, pursuant to a Promissory Note dated November 7, 2018;
payment of an aggregate of $10,000 per month, to the Sponsor, for office space,
utilities, secretarial support and administrative services, pursuant to an
Administrative Services Agreement, dated February 27, 2019; reimbursement for
any reasonable out-of-pocket expenses related to identifying, investigating,
negotiating and consummating an initial Business Combination; and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or an affiliate of the Sponsor or certain of the
Company’s officers and directors to finance transaction costs in connection with
an intended initial Business Combination, provided, that, if the Company does
not consummate an initial Business Combination, a portion of the working capital
held outside the Trust Account may be used by the Company to repay such loaned
amounts so long as no proceeds from the Trust Account are used for such
repayment. Up to $1,500,000 of such loans may be convertible into warrants at a
price of $1.00 per warrant at the option of the lender. Such warrants shall be
identical to the Private Placement Warrants, including as to exercise price,
exercisability and exercise period.

 

10. The Sponsor, Tortoise Borrower, Atlas Point Fund and each Insider has full
right and power, without violating any agreement to which it, he or she is bound
(including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Letter
Agreement and, as applicable, to serve as a director on the board of directors
of the Company and each Insider hereby consents to being named in the Prospectus
as an officer and/or director of the Company, as applicable.

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Founder Shares” shall mean the shares of the Class B Common Stock held by the
Sponsor, Atlas Point Fund, the Company’s independent directors and any other
holder prior to the consummation of the Public Offering; (iii) “Private
Placement Warrants” shall mean the warrants to purchase 6,500,000 shares of
Class A Common Stock (or 7,175,000 shares of Class A Common Stock if the
Underwriters’ over-allotment option in connection with the Public Offering is
exercised in full), that Tortoise Borrower has agreed to purchase for an
aggregate purchase price of approximately $6,500,000 (or approximately
$7,175,000 if the Underwriters’ over-allotment option in connection with the
Public Offering is exercised in full), or $1.00 per warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (iv) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (v) “Trust Account” shall mean the trust fund into which
a portion of the net proceeds of the Public Offering shall be deposited; and
(vi) “Forward Purchase Agreement” shall mean that certain Amended and Restated
Forward Purchase Agreement, dated as of February 6, 2019, among the Company, the
Sponsor and Atlas Point Fund.

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto. Each of the parties hereto hereby
acknowledges and agrees that each of Barclays Capital Inc. and Goldman Sachs &
Co. LLC, on behalf of the Underwriters, is a third party beneficiary of this
Agreement.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, Tortoise Borrower, Atlas Point Fund, each Insider and each of their
respective successors, heirs and assigns and permitted transferees.

 

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of the
State of New York located in the City and County of New York, Borough of
Manhattan, and irrevocably submit to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive and (ii) waive any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 



 5 

 

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by June 30, 2019, provided further that
paragraph 4 of this Letter Agreement shall survive such liquidation.

 

[Signature Page Follows]

 



 6 

 

 

  Sincerely,       TORTOISE SPONSOR LLC         By: /s/ Connie Savage   Name:
Connie Savage   Title: Chief Financial Officer, Secretary and Treasurer

 

  /s/ Vincent T. Cubbage   Vincent T. Cubbage       /s/ Stephen Pang   Stephen
Pang       /s/ Andrew J. Orekar   Andrew J. Orekar       /s/ Frank M. Semple  
Frank M. Semple       /s/ Sidney L. Tassin   Sidney L. Tassin       /s/ Connie
Savage   Connie Savage       /s/ Steven C. Schnitzer   Steven C. Schnitzer      
/s/ Darrell Brock, Jr.   Darrell Brock, Jr.

 

  TORTOISE BORROWER LLC       By: /s/ Connie Savage   Name: Connie Savage  
Title: Officer         ATLAS POINT ENERGY INFRASTRUCTURE FUND, LLC       By: /s/
Adam Karpf   Name: Adam Karpf   Title: Managing Director and Portfolio Manager

 

Acknowledged and Agreed:       TORTOISE ACQUISITION CORP.         By: /s/
Vincent T. Cubbage   Name: Vincent T. Cubbage   Title: President and Chief
Executive Officer  

 

[Signature Page to Letter Agreement]

 

 

 



 



